                 Case 7:18-cv-00235 Document 1 Filed 12/17/18 Page 1 of 4



                           UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF TEXAS
                                 MIDLAND-ODESSA DIVISION

SKYWARD ENERGY, LTD,                                     §
                                                         §
           Plaintiff/Counter-Defendant                   §
                                                         §
v.                                                       §      CIVIL ACTION NO. 7:18-cv-00235
                                                         §
CLIPPER WINDPOWER                                        §
DEVELOPMENT, LLC                                         §
                                                         §
           Defendant/Counter-Plaintiff.                  §

                               DEFENDANT’S NOTICE OF REMOVAL

           Defendant Clipper Windpower Development Company, LLC (“Defendant”)1 files this

Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and removes this action from

the 385th Judicial District Court of Midland County, Texas.                     This Notice of Removal is

supported by the facts set forth below and the attached exhibits, including a declaration

establishing the amount in controversy and an appendix containing all documents filed in the

state court action.

     I.    PRELIMINARY STATEMENT AND PROCEDURAL BACKGROUND

           Plaintiff Skyward Energy, LTD (“Plaintiff”) filed its Original Petition (the “Petition”) on

October 30, 2018, in the 385th Judicial District Court of Midland County, Texas, Cause No. CV-

55063 (the “State Court Action”). Defendant’s registered agent was served with citation and a

copy of Plaintiff’s Petition on November 15, 2018. On December 10, 2018, Defendant answered

the Petition, and on December 17, 2018, Defendant filed its Original Counterclaim.

           As set forth more fully below, the State Court Action is properly removable to federal

court pursuant to 28 U.S.C. §§ 1332 and 1441. The Court has diversity jurisdiction over this

1
    Defendant was incorrectly named by Plaintiff in the State Court Action as Clipper Windpower Development, LLC.


NOTICE OF REMOVAL—Page 1
WEST\284527362.4
               Case 7:18-cv-00235 Document 1 Filed 12/17/18 Page 2 of 4



case because (i) this is a civil action between citizens of different states; (ii) the amount in

controversy exceeds the sum of $75,000, exclusive of costs and interest; and (iii) Defendant has

satisfied the procedural requirements for removal.

 II.    GROUNDS FOR REMOVAL

             A. Diversity jurisdiction exists.

        Under 28 U.S.C. § 1332, federal courts have original jurisdiction in “civil actions where

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

between … citizens of different States and in which citizens or subjects of a foreign state are

additional parties.” 28 U.S.C. § 1332(a).

        1.         The amount in controversy exceeds $75,000

        Plaintiff’s Petition does not allege a specific amount of damages, nor does it include any

statement describing the monetary relief sought, despite the clear mandate of Rule 47 of the

Texas Rules of Civil Procedure. “When the complaint does not allege a specific amount of

damages, the removing defendant must show by a preponderance of the evidence that the amount

in controversy exceeds the jurisdictional amount.” Carrasquillo v. State Farm Lloyds, 17 F.

Supp. 3d 584, 585 (W.D. Tex. 2013); see also De Aguilar v. Boeing Co., 11 F.3d 55, 58 (5th Cir.

1993). The defendant can meet that burden by “setting forth facts, either in the removal petition

or by affidavit, that support a finding of the requisite amount.” Id. As set forth in attached

declaration of Jon D. Kreucher, counsel for Defendant, the monetary value of the proprietary

data at issue in this case exceeds $75,000. See Exhibit A.

        2.         Complete diversity exists.

        The citizenship of a limited partnership (like Plaintiff) is based upon the citizenship of

each of its partners, while the citizenship of an LLC (like Defendant) is determined by the

citizenship of each of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th

NOTICE OF REMOVAL—Page 2
WEST\284527362.4
                  Case 7:18-cv-00235 Document 1 Filed 12/17/18 Page 3 of 4



Cir. 2008). Defendant is a Delaware limited liability corporation, whose sole member is a

resident of Delaware. According to Texas Secretary of State records, Plaintiff is a Texas limited

partnership.       On information and belief, all of Plaintiff’s partners are residents of Texas.2

Because Plaintiff is a citizen of Texas and Defendant is a citizen of Delaware, complete diversity

exists in this case.

               B. Removal is procedurally proper.

           Removal is timely in that no more than thirty days have elapsed since the Petition was

served on Defendant. See 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 347 (1999).

           This action is properly removed to the United States District Court for the Western

District of Texas, Midland-Odessa Division, because the State Court Action is pending in

Midland County, Texas, which is within the jurisdiction of the Midland-Odessa Division. See 28

U.S.C. §§ 124(b)(2), 1446(a).

           Pursuant to 28 U.S.C. §1446(a) copies of all process, pleadings, orders, and other

documents on file with the District Court of Midland County are attached hereto as Exhibit B.

III.       CONCLUSION

           Wherefore, Defendant removes the State Court Action and requests that the Court assume

jurisdiction over this action for all purposes.




2
    The undersigned contacted Plaintiff’s counsel prior to filing this notice of removal. The citizenship of Plaintiff’s
    partners pleaded above is based on that conversation, as well as Texas Secretary of State records.


NOTICE OF REMOVAL—Page 3
WEST\284527362.4
               Case 7:18-cv-00235 Document 1 Filed 12/17/18 Page 4 of 4



Dated: December 17, 2018                      Respectfully submitted,

                                                                                               /
                                               /s/ Jason M. Hopkins
                                              Jason M. Hopkins
                                              Texas Bar No. 24059969
                                              Jason.Hopkins@dlapiper.com
                                              Britney J.P. Prince
                                              Texas Bar No. 24098237
                                              Britney.Prince@dlapiper.com
                                              DLA PIPER LLP
                                              1717 Main Street, Suite 4600
                                              Dallas, Texas 75201
                                              214-743-4546 – telephone
                                              972-813-6267 – facsimile

                                              ATTORNEYS FOR CLIPPER
                                              WINDPOWER DEVELOPMENT, LLC


                              CERTIFICATE OF SERVICE

     I certify that I served the foregoing document on all counsel of record via the Court’s
CM/ECF system and certified mail, return receipt requested, on December 17, 2018.

                                              /s/ Jason M. Hopkins
                                              Jason M. Hopkins




NOTICE OF REMOVAL—Page 4
WEST\284527362.4
